DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 20, representative of claim 1 is directed towards a method, which is a statutory category of invention. Although, claim 20 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 20 recites invention directed to providing an advertising content for presentation, collecting data related to the advertising content and providing the collected data for determining costs related to presentation of the advertising content, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites transmitting the content from a primary device (information processing device) to a primary device (display device), first processor outputting the advertising content (outputting the received advertising information) on displays affixed to a vehicle and facing outwards towards public, secondary device transmitting task report information related to the display device where the advertising information was outputted, to a third device (management device) which will determine remuneration to cover both incurred data communication costs and advertising costs associated with presentation of the advertisement information (SAP v. Investpic - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract). The primary device, secondary device and third device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, content from a primary device to a secondary device, and transmitting the accumulated usage data from a primary device to a secondary device  amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of information processing device, display device and management device for transmission of advertisement information to a first device and transmission of accumulated data related to the advertisement information to a management device amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2-4, these claims recite limitations that further define the same abstract idea of defining the placement of display device on a vehicle, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 5-8, these claims recite limitations that further define the same abstract idea of who will operate the display device. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 15-19, these claims recite limitations, wherein the management device will transmit the advertising information to the information device, information device will receive the transmitted advertising information along with the associated costs. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 9-14, these claims recite limitations, wherein the second processor of the information processing device is configured to determine a background color of an on-screen display of the display device based on information regarding a body color of the vehicle. As currently claimed, claims 9-14 are deemed to the insignificant extra-solution activity because determination of a background color of an on-screen display of the display device based on information regarding a body color of the vehicle is not used in the claimed invention. Therefore, they are considered patent ineligible for the reasons given above. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. US Publication 2010/0179878 in view of Eller et al. US Publication 2002/0116717 and eCosta et al. US Publication 2018/0053215.

Regarding claims 1 and 20, Dawson teaches system and method for advertising on a vehicle which is operable to identify a target such as a person or an object which is in the vicinity of the advertising vehicle, the advertisement presentation system and method comprising: 
at least one display device that is detachably provided at a vehicle and that includes a first processor (Dawson, Display portion 116 may be any device, structure or system that is operable to display image data, non-limiting examples of which include a liquid crystal display (LCD), a plasma display, a cathode ray tube (CRT), light emitting diodes (LEDs), organic LEDs (OLEDs), etc. In some embodiments, display portion 116 includes an audio device operable to provide sound based on audio data) [Dawson, 0026]; 
Dawson does not explicitly teach a second processor acquiring advertisement and outputting the acquired advertisement on the display device. However, Eller teaches system and method for enabling a user to access the billboard provider's website to order and upload a desired ad to a particular billboard anywhere within the world. More specifically, an advertiser can upload advertising data to a server operating a particular billboard via a remote computer. Once approved for content, the advertising data can then be transmitted to the billboard for display at a time and duration selected by the advertiser [Eller, 0004-0005].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Dawson by adopting teachings of Eller to enable an advertiser to display multiple ads on an electronic billboard (billboards affixed on a vehicle) at any desired time and frequency.
Dawson in view of Eller teaches system and method further comprising:
an information processing device including a second processor (Eller, If the advertiser uploads such information, the ebillboard.net server 402 will then subsequently download that information to billboard401.com); and 
the second processor of the information processing device acquiring advertisement information representing an advertisement (Eller, If the advertiser uploads such information, the ebillboard.net server 402 will then subsequently download that information to billboard401.com), and outputting the acquired advertisement information to the first processor of the display device (Dawson, Next, system 100 plays the correlated advertisement corresponding to the correlated advertising data (S218)) [Dawson, 0040]; 
the first processor of the display device presenting the advertisement information output from the second processor of the information processing device such that the advertisement information is directed outward from the vehicle (Dawson, Next, system 100 plays the correlated advertisement corresponding to the correlated advertising data (S218)) [Dawson, 0040]; 
Dawson in view of Eller does not explicitly recite transmitting task report for advertisement information to a management device. However, Eller teaches charging an amount of money for the display of the information on the selected electronic billboard [Eller, claim 19]. eCosta teaches systems and methods for managing digital advertising campaigns in a network of moving things (e.g., including manually operated and/or autonomous vehicles, etc.) . As a non-limiting example, vehicle mobility and/or context may be utilized to effectively distribute and control distribution of ad campaigns. Additionally, various aspects of this disclosure provide systems and methods by which such ad campaigns may be specified (or defined) by a user [eCosta, 0019]. eCosta teaches that various aspects of the present disclosure provide a platform for distributing digital advertising campaigns to up to thousands of moving vehicles and collecting relevant analytics about the advertising audience [eCosta, 0208].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Dawson in view of Eller by adopting teachings of eCosta to advertisement presentation data for billing the advertisers.
Dawson in view of Eller and eCosta teaches system and method further comprising:
the second processor of the information processing device transmitting, to the third processor of the management device, task report information from the first processor of the display device representing a presentation task report for the advertisement information eCosta teaches that various aspects of the present disclosure provide a platform for distributing digital advertising campaigns to up to thousands of moving vehicles and collecting relevant analytics about the advertising audience [eCosta, 0208]; and 
a management device including a third processor; the third processor of the management device determining remuneration to cover both incurred data communication costs and advertising costs associated with presentation of the advertisement information, in accordance with the task report information transmitted from the second processor of the information processing device (Eller, Eller teaches charging an amount of money for the display of the information on the selected electronic billboard) [Eller, claim 19].


Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. US Publication 2010/0179878 in view of Eller et al. US Publication 2002/0116717, eCosta et al. US Publication 2018/0053215 and Endo US Publication 2014/0249913.

Regarding claim 2, Dawson in view of Eller and eCosta does not explicitly teach providing of a display device inside a cabin of the vehicle.
However, Endo teaches advertising presentation system and method wherein when required transparency can be secured, a front, rear and side glasses, which form the outer shape of the vehicle 10, the body display part 11 formed as a sheet is stuck and a transparent protection layer (for example, resin materials, such as polycarbonate) is disposed on the outside surface of this body display part 11 thus stuck. Thereby, thus stuck body display part 11 can display (play) an advertisement comprising various images (pictures) and/or messages, etc. outward from the vehicle 10. Since the Endo teachings teach that the sheet can be stuck, it would have been obvious to one of ordinary skill in the art to apply glue on the front of sheet and stick in on the inside side of the window to protect the sheet from inclement weather.
Therefore, Dawson in view of Eller, eCosta and Endo teaches system and method, wherein the display device is a display device provided inside a cabin of the vehicle such that a display face of the display device faces outward from the vehicle (Endo, when required transparency can be secured, a front, rear and side glasses, which form the outer shape of the vehicle 10, the body display part 11 formed as a sheet is stuck and a transparent protection layer (for example, resin materials, such as polycarbonate) is disposed on the outside surface of this body display part 11 thus stuck. Thereby, thus stuck body display part 11 can display (play) an advertisement comprising various images (pictures) and/or messages, etc. outward from the vehicle 10) [Endo, 0067].

Regarding claims 3 – 4, Dawson in view of Eller and eCosta teaches system and method, wherein the at least one display device detachably provided at the vehicle includes a first display device provided at a first location on the vehicle and a second display device provided at a second location on the vehicle; 

    PNG
    media_image1.png
    318
    728
    media_image1.png
    Greyscale
 
[Dawson, Fig. 6 and associated disclosure]
the first display device is configured to present first advertisement information directed outward from the vehicle (Eller, enabling a user to access the billboard provider's website to order and upload a desired ad to a particular billboard anywhere within the world; it would have been obvious to one or ordinary skill in the art that said user can upload plurality of ads to the server, select plurality of billboards, and define which ad should be displayed on which billboard) [Eller, 0004]; and 
the second display device is configured to present second advertisement information directed outward from the vehicle (Eller, enabling a user to access the billboard provider's website to order and upload a desired ad to a particular billboard anywhere within the world; it would have been obvious to one or ordinary skill in the art that said user can upload plurality of ads to the server, select plurality of billboards, and define which ad should be displayed on which billboard) [Eller, 0004].

Regarding claims 5 – 8, Dawson in view of Eller, eCosta and Endo teaches system and method, wherein the information processing device is a terminal configured to be operated by an occupant of the vehicle (Endo, In Step S73, the information management server 21 acquires the advertisement information corresponding to the preference of the user of the vehicle 10 (advertisement deliverer) and the preference of the user of the information terminal device 40 (advertisement receiver), and transmits this acquired advertisement information to the vehicle 10 (e.g. controlled and operated by driver of the vehicle)) [Endo, 0154].

Regarding claims 9 – 14, Dawson in view of Eller, eCosta and Endo teaches system and method, wherein the second processor of the information processing device is configured to determine a background color of an on-screen display of the display device based on information regarding a body color of the vehicle (Endo, display an identical image (picture) with background color changed, as schematically shown in FIG. 15) [Endo, 0181].

Regarding claims 15 – 19, Dawson in view of Eller, eCosta and Endo teaches system and method, wherein: 
the third processor of the management device is configured to transmit the advertisement information to the second processor of the information processing device (Endo, In Step S73, the information management server 21 acquires the advertisement information corresponding to the preference of the user of the vehicle 10 (advertisement deliverer) and the preference of the user of the information terminal device 40 (advertisement receiver), and transmits this acquired advertisement information to the vehicle 10 (e.g. controlled and operated by driver of the vehicle)) [Endo, 0154]; 
the second processor of the information processing device is configured to receive the advertisement information transmitted from the third processor of the management device (Endo, In Step S73, the information management server 21 acquires the advertisement information corresponding to the preference of the user of the vehicle 10 (advertisement deliverer) and the preference of the user of the information terminal device 40 (advertisement receiver), and transmits this acquired advertisement information to the vehicle 10 (e.g. controlled and operated by driver of the vehicle)) [Endo, 0154]; and 
the incurred data communication costs include communication costs arising in the course of as a result of the information processing device receiving the advertisement information (Eller, charging an amount of money for the display of the information on the selected electronic billboard) [Eller, claim 19].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hibbard US Publication 2021/0110426 teaches system and method for measuring visual attention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


October 7, 2022